Citation Nr: 0125235	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  97-15 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a gunshot wound of the left shoulder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1954 and from July 1954 to April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted service connection for 
residuals of a gunshot wound to the left shoulder and 
assigned a noncompensable evaluation for that disorder.  A 
rating decision in June 2001 increased the evaluation to 10 
percent effective in April 1994.

A hearing was held on March 11, 1997, in Atlanta, Georgia, 
before Bettina S. Callaway, a member of the Board who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 1991) and who is rendering the 
determination in this case.

The Board remanded two issues for further development in July 
1997.  Subsequently, the RO granted one of the issues, which 
was entitlement to service connection for a right leg injury.  
Having been granted by the RO, this issue is no longer in 
dispute.  Therefore, the Board will not address this issue on 
appeal.  The Board will address the remaining issue listed on 
the title page of this action.


FINDINGS OF FACT

1.  The veteran's original rating does not warrant the 
application of staged ratings.

2.  The veteran's residuals of a gunshot wound of the left 
shoulder are manifested by no more than moderate disability 
with associated decreased range of motion of the with 
complaints of pain, fatigability, and weakness.



CONCLUSION OF LAW

The criteria for an original disability rating in excess of 
10 percent for residuals of a gunshot wound to the left 
shoulder have not been met.  38 U.S.C.A. §§ 1155 (West 1991), 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.102, 4.7, 4.40, 4.45, 
4.56, 4.71a, Diagnostic Code 5201, 4.73, Diagnostic Code 5302 
(1996); 38 C.F.R. § 3.102, 4.7, 4.40, 4.45, 4.56, 4.71a, 
Diagnostic Code 5201, 4.73, Diagnostic Code 5302 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  See VCAA, codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 112 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that 
the VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5103A; see Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Regulations implementing 
this law were also recently promulgated.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

Among the changes in the law brought about by the VCAA is a 
heightened duty to assist the veteran in developing evidence 
in support of a claim.  Such assistance includes identifying 
and obtaining evidence relevant to the claim, and affording 
the veteran a VA rating examination unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the veteran's claim.  See 38 U.S.C.A. § 5103A; 
66 Fed. Reg. 45,620 (to be codified as amended at 38 C.F.R § 
3.102).

The Board has reviewed the veteran's claim in light of the 
VCAA and concludes that while the RO did not necessarily 
fully comply with the new notification requirements at the 
time the veteran's claim was filed, a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claim.  The RO's statement and supplemental 
statement of the case clarified what evidence would be 
required to establish evaluations for the veteran's service-
connected disorder in excess of that already assigned and 
provided reasons as to why the RO found a 10 percent rating 
appropriate.  The veteran responded to the RO's 
communications with additional evidence and argument, curing 
(or rendering harmless) any earlier notification omissions 
that the RO may have made.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993); VA O.G.C. Prec. 16-92, para. 16 (57 Fed. 
Reg. 49,747 (1992)) ("if the appellant has raised an argument 
or asserted the applicability of a law or [Court] analysis, 
it is unlikely that the appellant could be prejudiced if the 
Board proceeds to decision on the matter raised").  The VCAA 
also requires VA to provide a medical examination when such 
an examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (to be codified 
as amended at 38 C.F.R § 3.102).  This obligation was 
satisfied by VA examinations requested and accomplished in 
connection with these claims.  The Board is satisfied that 
all relevant facts have been properly and sufficiently 
developed, and that the veteran will not be prejudiced by 
proceeding to a decision on the basis of the evidence 
currently of record.

The veteran asserts that a rating in excess of that already 
assigned is warranted for his service-connected left shoulder 
disorder.  In such cases, VA has a duty to assist the veteran 
in developing facts that are pertinent to this claim.  See 
generally, VCAA.  As noted above, the Board finds that all 
relevant facts have been properly developed, and that all 
relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained by the 
RO.  The evidence includes the veteran's service medical 
records, reports of VA rating examinations and outpatient 
treatment records, private medical records, and personal 
statements and evidence submitted by the veteran in support 
of his claim.  The Board is not aware of any additional 
relevant evidence that is available in connection with this 
appeal.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required.  See VCAA.

The veteran is appealing the original disability rating 
assigned following an award of service connection.  Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  In such a case as 
this it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (2000). 

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records pertaining to the service-connected 
disability at issue.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Also, evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  For rating 
purposes, the evaluation of the same disability under various 
diagnoses is to be avoided. 

Some of the regulations pertaining to muscle injuries were 
revised in June 1997.  In particular, certain regulations 
that provide guidance as to assessing the severity of muscle 
injuries have been revised.  Where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, the new rating criteria may not have 
retroactive application prior to the effective date.

Regulations that were revised or eliminated include 38 C.F.R. 
§§ 4.56 and 4.72 (1996).  Previously, 38 C.F.R. § 4.72 (1996) 
(now removed) provided that in rating disability from 
injuries of the musculoskeletal system, attention must be 
given to the deeper structures injured such as bones, joints, 
and nerves.  A compound comminuted fracture, for example, 
established severe muscle injury, and there may be additional 
disability from malunion of the bone, ankylosis, etc.  The 
location of foreign bodies may establish the extent of 
penetration and consequent damage.  The old law provided that 
it may not be too readily assumed that only one muscle or 
muscle group was damaged.  

A through and through injury, with muscle damage, was always 
at least a moderate injury, for each group of muscles 
damaged.  This section was to be taken as establishing 
entitlement to a rating of severe grade when there was a 
history of a compound comminuted fracture and definite muscle 
or tendon damage from a missile.  

Title 38, Code of Federal Regulations, Section 4.56 provides 
that muscle wounds specifically due to gunshot or other 
trauma are characterized as a moderately severe muscle injury 
when there is a through and through wound with debridement or 
prolonged infection, or sloughing of soft parts and 
intermuscular cicatrization was required.  Service records 
should show hospitalization for a prolonged period in service 
for a wound of severe grade, and evidence of unemployability 
as a result of inability to keep up with work should be 
considered.  Objective findings should include a relatively 
large entrance, and if present, exit scar, so situated as to 
indicate the track of a missile through important muscle 
groups, moderate muscle loss, and tests of strength producing 
positive evidence of marked or moderately severe loss.  

A severe muscle injury involved a through and through or deep 
penetrating wound due to a high velocity missile, or large or 
multiple low velocity missiles, or explosive effect of high 
velocity missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  Objective 
findings were similar to the revised criteria as set forth 
below.  See 38 C.F.R. § 4.56(c) (1996).

The revised rating criteria for muscle injuries are similar 
in content, if not organization, to the criteria in effect 
prior to the revisions.  For instance, a through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  An open 
comminuted fracture with muscle or tendon damage will be 
treated as a severe injury of the muscle groups involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  See 
38 C.F.R. § 4.56(a), (b) (2001).

A moderately severe disability of the muscles anticipates a 
through and through or deep penetrating wound by a small high 
velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of a 
prolonged hospitalization for treatment of the wound with a 
record of cardinal symptoms consisting of loss of power, 
weakness, a lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on deep palpation of a loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with sound 
side.  Tests of strength and endurance compared with sound 
side should demonstrate positive evidence of impairment.  

A severe injury of the muscle contemplates a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  A severe 
injury contemplates that service department record or other 
evidence shows hospitalization for a prolonged period for 
treatment of wound, and that there is a record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements.  Objective findings include 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track; palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area; muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  See 
38 C.F.R. § 4.56(d) (2001).  

The new criteria include such changes as the deletion of any 
reference to a history of unemployability as an indicator of 
a moderately severe injury, and the deletion of the 
characterization of the requisite entrance and exit wounds as 
"large."  

As there is no indication that consideration under the 
current criteria would result in a higher, or lower, 
evaluation of the same symptoms than would result from 
consideration under the evaluation of the same symptoms than 
would result from consideration under the previous criteria, 
the Board will specifically apply the "old" criteria to the 
evidence dated before June 10, 1999 and apply both sets of 
criteria to the evidence on and after that date.  VA O.G.C. 
Prec. Op. No. 3-2000 (April 10, 2000)

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board evaluates the veteran's residuals of gunshot wound 
to the left shoulder as 10 percent disabling under the 
provisions of 38 C.F.R. § 4.73, Diagnostic Code 5302, 
pursuant to which the severity of injury to the muscles of 
Group II is evaluated.  Diagnostic Code 5302 states that 
Muscle Group II includes those muscles responsible for 
depression of the arm from vertical overhead to hanging at 
the side; downward rotation of the scapula; and acting with 
Group III in forward and backward swinging of the arm. 
Muscles listed as part of this group include the extrinsic 
muscles of the shoulder girdle, the pectoralis major II 
(costosternal), the latissimus dorsi and teres major (teres 
major, although technically an intrinsic muscle, is included 
with the latissimus dorsi), the pectoralis minor, and the 
rhomboid.  Pursuant to this code, a 10 percent rating is 
warranted if impairment of this muscle group is moderate, and 
a 20 percent rating is warranted if impairment of this muscle 
group is moderately severe.

The Board has also considered under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Codes 5024 and 5201, pursuant to 
which the severity of shoulder disorders is rated based on 
limitation of arm motion.  Under Diagnostic Code 5201, a 20 
percent rating is warranted when arm motion is limited either 
to shoulder level, or to a level midway between the side and 
shoulder level. 

The regulations define normal range of motion for the 
shoulder as forward flexion from zero to 180 degrees, 
abduction from zero to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees.  38 C.F.R. § 
4.71, Plate I (2000). With forward elevation (flexion) and 
abduction, range of motion for the arm is from the side of 
the body (zero degrees) to above the head (180 degrees) with 
the mid-point of 90 degrees where the arm is held straight 
out from the shoulder.  Id.

Based on a thorough review of the record, the Board finds 
that a rating in excess of 10 percent is not warranted at any 
time during the pendency of appeal under the old and new 
regulations for the following reasons.  First, the service 
medical records show that the veteran sustained a gunshot 
wound to the left shoulder.  According to the veteran's April 
1955 service separation examination report, the veteran had a 
left shoulder scar, which was considered healed and not 
disabling.  There is no evidence that the veteran sustained 
bone damage or a through and through wound during service.  
Therefore, the veteran's residual wound may not be considered 
more than moderate.  38 C.F.R. § 4.73.

Second, the preponderance of the post-service medical 
evidence is against a rating in excess of 10 percent for 
moderate disability under Diagnostic Code 5302.  For example, 
according to a July 1994 VA examination report, the examiner 
observed that the veteran's left shoulder displayed no 
effusion, tenderness, or deformity.  On examination the left 
shoulder had flexion to 170 degrees, abduction to 150 
degrees, external rotation to 85 degrees, and internal 
rotation to 80 degrees.  The examiner diagnosed post-
traumatic arthralgia of the left shoulder.  

According to a January 1998 VA physical examination report 
the veteran had a 2" scar over the deltoid on the lateral 
aspect of the left shoulder, which was not tender.  The 
examiner measured abduction and flexion of the left shoulder 
to 150 degrees with pain over the shoulder level.  He was 
able to flex up to 170 degrees with pain.  External rotation 
was to 85 degrees and internal rotation to 80 degrees without 
pain.  The examiner observed that there was no swelling or 
redness of the left shoulder and he was minimally tender over 
the subacromial bursa.  No deformity was noted.  The examiner 
diagnosed subacromial bursitis, post-traumatic arthralgia of 
the left shoulder.  According to a January 1998 VA x-ray 
examination report, the interpreting radiologist provided the 
impression that there was no significant abnormality in the 
left shoulder.

According to an August 2000 VA examination report the 
examiner noted that the veteran's left shoulder had a 5-
centimeter scar on the lateral aspect of the left deltoid 
region.  The scar was nontender to palpation, which was 
slightly disfiguring but well healed.  The examiner measured 
left shoulder elevation to 150 degrees, abduction to 135 
degrees.  There was no asymmetry of the shoulder girdle.  
There was no evidence of significant wasting of the left 
deltoid musculature.  The examiner noted that digital 
compression of the bicipital tendon of the left shoulder 
elicited some discomfort, and the veteran flinched when this 
was done.  This pain was not at the level of the scar but 
over the bicipital tendon.  There was also slight tenderness 
on the apex of the left shoulder posteriorly, however, an x-
ray study of the left shoulder in 1998 was essentially 
negative.  The examiner thought that the veteran probably had 
bicipital tendonitis of the left shoulder.  The examiner 
indicated that the veteran reported that his left shoulder 
injury was due to a stab wound in contrast to his service 
medical records.

The Board finds that the foregoing medical evidence supports 
no more than a 10 percent rating for moderate muscle injury 
under Diagnostic Code 5302.  Although the range of motion of 
the left shoulder indicates some lost motion, nevertheless, 
the measurements do not more nearly approximate a rating in 
excess of 10 percent pursuant to Diagnostic Code 5201.

For these reasons, while the Board has considered pain and 
functional impairment, the residuals of the service-connected 
gunshot wound, do not more closely approximate the next 
higher rating.  38 C.F.R. §§ 4.40, 4.45.  Thus, a rating in 
excess of 10 percent is not warranted pursuant to 38 C.F.R. 
§§ 4.40, 4.45.  

The Board also notes that, since the veteran's residual scar 
of the left shoulder have been described repeatedly as well 
healed and asymptomatic (i.e., not painful, tender, or 
adherent to underlying tissue, etc.) this also does not 
provide a basis for an evaluation in excess of 10 percent.  
See also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The Board has considered the evidence of record that favors 
the veteran's claims discussed above, which essentially is 
comprised of the veteran's March 1997 testimony before the 
undersigned and his written statements.  Nevertheless, the 
Board finds that this favorable evidence is outweighed by the 
evidence discussed in the preceding paragraphs.  It is 
important to note that, as a lay person untrained in the 
fields of medicine and/or science, the veteran is not 
competent to render medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Although the 
veteran complains of left shoulder pain and impairment that 
warrants a rating in excess of 10 percent, there is no 
persuasive medical evidence of record that supports this 
claim.

Additionally, the clinical evidence does not show that the 
service-connected residuals of a gunshot wound of the left 
shoulder present such an unusual or exceptional disability 
picture with related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards, as is required for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) (2001).  For example, the 
veteran does not contend, nor does the evidence show, that he 
is unable to work as a result of his left shoulder injury.  
Furthermore, there is no evidence that he has been 
hospitalized after service for this condition.  Therefore, an 
extraschedular evaluation is not warranted.  38 C.F.R. § 
3.321(b)(1).

As the preponderance of the evidence is against rating in 
excess of 10 percent, the benefit of the doubt doctrine is 
not for application in this regard.  38 C.F.R. § 3.102.


ORDER

Entitlement to an original evaluation for residuals of a 
gunshot wound of the left shoulder, currently evaluated as 10 
percent disabling, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

